                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

RICKY MATLOCK, et al.,                           )
                                                 )
     Plaintiffs,                                 )
                                                 )
v.                                               )       NO. 3:18-cv-00047
                                                 )
ROUNDPOINT MORTGAGE                              )       JUDGE CAMPBELL
SERVICING CORPORATION, et al.,                   )       MAGISTRATE JUDGE NEWBERN
                                                 )
     Defendants.                                 )

                                       MEMORANDUM

         Pending before the Court is the Motion for Summary Judgement filed by Defendant

LoanCare, LLC (“LoanCare”) (Doc. No. 76), and the Motion for Summary Judgment filed by

Defendants RoundPoint Mortgage Servicing Corporation (“RoundPoint”) and Embrace Home

Loans, Inc. (“Embrace”) (Doc. No. 79). Plaintiffs filed Responses in Opposition (Doc. Nos. 88,

91) and Defendants filed Replies. (Doc. Nos. 98, 102). For the reasons discussed below, the Motion

for Summary Judgement filed by Defendants RoundPoint and Embrace is DENIED in part and

GRANTED in part, and Defendant LoanCare’s Motion for Summary Judgment is GRANTED.

                   I.    FACTUAL AND PROCEDURAL BACKGROUND

         In December 2012, Plaintiffs obtained a federally related mortgage loan from Defendant

Embrace. (Doc. No. 92 ¶ 1). In addition to being the lender, Embrace owned the mortgage

servicing rights in connection with Plaintiffs’ mortgage loan. (Doc. No. 100 ¶¶ 1, 3). Embrace

transferred the servicing rights of Plaintiffs’ loan multiple times between 2012 and 2017. Cenlar

was the original sub-servicer of Plaintiffs’ loan until April 2013, when Embrace transferred the

sub-servicing rights of approximately 60,000 loans, including Plaintiffs’, to Defendant LoanCare.

(Doc. No. 97 ¶¶ 4-9; Doc. No. 100 ¶¶ 4-9). Defendant LoanCare was the sub-servicer of Plaintiffs’
mortgage from April 1, 2013 through February 1, 2016. (Doc. No. 97 ¶¶ 4-5, 10; Doc. No. 100 ¶¶

4-5, 10; Doc. No. 92 ¶ 2). In February 2016, Embrace transferred the sub-servicing rights of

approximately 50,000 loans, including Plaintiffs’, to Defendant RoundPoint. (Doc. No. 97 ¶¶ 10-

11; Doc. No. 100 ¶¶ 10-11). Defendant RoundPoint was the sub-servicer of Plaintiffs’ mortgage

from February 2, 2016 to September 5, 2017, at which point Plaintiffs’ loan was sold and the sub-

servicing rights were transferred back to Defendant LoanCare as part of another bulk transfer.

(Doc. No. 89 ¶ 9; Doc. No. 97 ¶ 12; Doc. No. 100 ¶ 12).

       Throughout the duration of the loan, payments for taxes and insurance have been made

from Plaintiffs’ escrow account. (Doc. No. 97 ¶ 22; Doc. No. 100 ¶ 22; Doc. No. 89 ¶ 5). Plaintiffs

always made their mortgage payments in a timely fashion. (Doc. No. 97 ¶ 24; Doc. No. 100 ¶ 24).

       Beginning in January 2014, the Plaintiffs had a homeowners’ insurance policy issued by

State Farm Fire and Casualty Company (“State Farm”). (Doc. No. 89 ¶ 4). Plaintiffs’ insurance

policy with State Farm provided coverage for the structure as well as contents. (Doc. No. 97 ¶ 21;

Doc. No. 100 ¶ 21). When the servicing rights were transferred from LoanCare to RoundPoint in

2016, RoundPoint received “a State Farm policy that was in effect [and] that was paid by LoanCare

in January of 2016, that policy number, the amount of the policy, the premium, [and] general

hazard information.” (Doc. No. 97 ¶ 25; Doc. No. 100 ¶ 25).

       In December of 2016, LoanCare received a bill form State Farm for Plaintiffs’ hazard

insurance policy. (Doc. No. 97 ¶ 46; Doc. No. 100 ¶ 46). The premium for Plaintiffs’ hazard

insurance policy with State Farm for 2017 was due on January 15, 2017. (Doc. No. 89 ¶ 12).

LoanCare did not communicate with RoundPoint, State Farm, or Plaintiffs about the bill it had

received for Plaintiffs’ hazard insurance. (Doc. No. 97 ¶¶ 48-52; Doc. No. 100 ¶¶ 48-52).




                                                2
       Plaintiffs’ insurance premium was not paid, and Plaintiffs’ hazard insurance policy with

State Farm was canceled for nonpayment on February 14, 2017. (Doc. No. 97 ¶ 53; Doc. No. 100

¶ 53). On February 17, 2017, there was a fire at the subject property that damaged the building and

some of its contents. (Doc. No. 97 ¶ 54; Doc. No. 100 ¶ 54). Plaintiffs did not learn that the State

Farm policy had been canceled until after the fire. (Doc. No. 97 ¶ 55; Doc. No. 100 ¶ 55).

       Defendant RoundPoint was the sub-servicer of Plaintiffs’ loan at the time Plaintiffs’ hazard

insurance premium with State Farm was due and went unpaid. (Doc. No. 89 ¶ 9). As the sub-

servicer, RoundPoint was responsible for collecting Plaintiffs’ mortgage payments, monitoring

and tracking hazard insurance requirements, and paying hazard insurance premiums. (Doc. No. 97

¶¶ 13, 23, 27; Doc. No. 100 ¶¶ 13, 23, 27). RoundPoint first became aware that it was not listed as

the mortgagee on the Plaintiffs’ State Farm insurance policy in September of 2016. (Doc. No. 89

¶ 21). At the time the bill had not been sent, RoundPoint knew that State Farm was the relevant

insurer for Plaintiffs’ insurance policy. (Doc. No. 100 ¶ 68). Although RoundPoint did not

communicate with State Farm about the missing bill, it did obtain a lender placed insurance policy

that covered the structure but not the contents. (Doc. No. 100 ¶ 83). RoundPoint did not have “a

reasonable basis to conclude that the Matlocks had failed to comply with the contractual

requirement to maintain hazard insurance.” (Doc. No. 100 ¶ 84).

       On September 7, 2018, Plaintiffs filed an Amended Complaint in this action alleging

violations of the Real Estate Settlement Procedures Act, 12 U.S.C. § 2605 (“RESPA”) and its

implementing regulation, Regulation X. (Doc. No. 33). Specifically, Plaintiffs claim Defendants

violated Section 2605(g) of RESPA and Section 1024.34 of Regulation X by failing to timely pay

the premium for their homeowners’ insurance policy. 1 (Doc. No. 33 ¶ 24).


1
 By Order (Doc. Nos. 66, 67) entered on May 29, 2019, the Court dismissed Plaintiffs’ claim under 12
U.S.C. § 2605(e).

                                                 3
                               II.     STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party bringing the summary judgment motion has the initial burden of informing the

Court of the basis for its motion and identifying portions of the record that demonstrate the absence

of a genuine dispute over material facts. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). The

moving party may satisfy this burden by presenting affirmative evidence that negates an element

of the non-moving party's claim or by demonstrating an absence of evidence to support the

nonmoving party's case. Id.

       In evaluating a motion for summary judgment, the court views the facts in the light most

favorable for the nonmoving party, and draws all reasonable inferences in favor of the nonmoving

party. Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 242 (6th Cir. 2015); Wexler v. White’s

Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003). The Court does not weigh the evidence,

judge the credibility of witnesses, or determine the truth of the matter. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). Rather, the Court determines whether sufficient evidence has been

presented to make the issue of material fact a proper jury question. Id. The mere scintilla of

evidence in support of the nonmoving party’s position is insufficient to survive summary

judgment; instead, there must be evidence of which the jury could reasonably find for the

nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003).

                                         III. ANALYSIS

A.     RESPA

       RESPA is a consumer protection statute that regulates the real estate settlement process,

including the conduct of “servicers” of federally related mortgage loans. 12 U.S.C, § 2601(a); see



                                                 4
Marais v. Chase Home Fin. LLC, 736 F.3d 711, 719 (6th Cir. 2013) (noting “the scope of the

statute’s provisions was expanded in 1990 to encompass loan servicing”). A “servicer” is the

“person responsible for the servicing of a federally related mortgage loan....” 12 C.F.R. §

1024.2(b). “Servicing” a loan is defined as:

               …receiving any scheduled periodic payments from a borrower
               pursuant to the terms of any federally related mortgage loan,
               including amounts for escrow accounts under section 10 of RESPA
               (12 U.S.C. 2609), and making the payments to the owner of the loan
               or other third parties of principal and interest and such other
               payments with respect to the amounts received from the borrower as
               may be required pursuant to the terms of the mortgage servicing loan
               documents or servicing contract….

12 C.F.R. § 1024.2(b). RESPA requires servicers to comply with the obligations specified in

Section 2605, including provisions concerning the administration of escrow accounts, as well

regulations promulgated by the Consumer Financial Protection Bureau (“CFPB”) to carry out the

statute’s purpose. 12 U.S.C. § 2605(a)-(m). One such implementing regulation, the Mortgage

Servicing Rules under the Real Estate Settlement Procedures Act (“Regulation X”), was

repromulgated by the CFPB in 2013 with new rules providing borrowers with additional

protections regarding hazard insurance that became effective on January 10, 2014. See Regulation

X, 78 Fed. Reg. 10696-01 (February 14, 2013) (codified at 12 C.F.R. pt. 1024).

       Section 2605(g) of RESPA provides:

               (g) Administration of escrow accounts

               If the terms of any federally related mortgage loan require the
               borrower to make payments to the servicer of the loan for deposit
               into an escrow account for the purpose of assuring payment of taxes,
               insurance premiums, and other charges with respect to the property,
               the servicer shall make payments from the escrow account for
               such taxes, insurance premiums, and other charges in a timely
               manner as such payments become due. Any balance in any such
               account that is within the servicer's control at the time the loan is
               paid off shall be promptly returned to the borrower within 20


                                                5
              business days or credited to a similar account for a new mortgage
              loan to the borrower with the same lender.

12 U.S.C. § 2605(g) (emphasis added). Section 1024.34(a) of Regulation X provides that making

payments from the escrow account “in a timely manner” means making the payment in time to

avoid any penalty:

              Timely escrow disbursements required. If the terms of a mortgage
              loan require the borrower to make payments to the servicer of the
              mortgage loan for deposit into an escrow account to pay taxes,
              insurance premiums, and other charges for the mortgaged property,
              the servicer shall make payments from the escrow account in a
              timely manner, that is, on or before the deadline to avoid a
              penalty, as governed by the requirements in § 1024.17(k).

12 C.F.R. § 1024.34(a) (emphasis added). Section 1024.17(k) of Regulation X requires the servicer

of the loan to advance funds in order to make disbursements in a timely manner and sets forth

additional requirements with respect to loan servicers making timely payments of hazard

insurance:

              (1) If the terms of any federally related mortgage loan require the
              borrower to make payments to an escrow account, the servicer
              must pay the disbursements in a timely manner, that is, on or
              before the deadline to avoid a penalty, as long as the borrower's
              payment is not more than 30 days overdue.

              (2) The servicer must advance funds to make disbursements in
              a timely manner as long as the borrower's payment is not more
              than 30 days overdue. Upon advancing funds to pay a
              disbursement, the servicer may seek repayment from the borrower
              for the deficiency pursuant to paragraph (f) of this section.

                                              ***

              (5) Timely payment of hazard insurance—

              (i)     In general. Except as provided in paragraph (k)(5)(iii) of this
                      section, with respect to a borrower whose mortgage payment
                      is more than 30 days overdue, but who has established an
                      escrow account for the payment for hazard insurance, as
                      defined in § 1024.31, a servicer may not purchase force-


                                                6
                      placed insurance, as that term is defined in § 1024.37(a),
                      unless a servicer is unable to disburse funds from the
                      borrower's escrow account to ensure that the borrower's
                      hazard insurance premium charges are paid in a timely
                      manner.

               (ii)   Inability to disburse funds—

                      A. When inability exists. A servicer is considered unable to
                         disburse funds from a borrower's escrow account to
                         ensure that the borrower's hazard insurance premiums
                         are paid in a timely manner only if the servicer has a
                         reasonable basis to believe either that the borrower's
                         hazard insurance has been canceled (or was not
                         renewed) for reasons other than nonpayment of
                         premium charges or that the borrower's property is
                         vacant.

                      B. When inability does not exist. A servicer shall not be
                         considered unable to disburse funds from the borrower's
                         escrow account because the escrow account contains
                         insufficient funds for paying hazard insurance premium
                         charges.

12 C.F.R. § 1024.17(k) (emphasis added). As a remedial statute, RESPA is construed broadly to

effectuate its purposes. Marais v. Chase Home Fin. LLC, 736 F.3d 711, 719 (6th Cir. 2013).

“Whoever fails to comply with any provision of [Section 2605] shall be liable to the borrower for

each such failure[.]” 12 US.C. § 2605(f).

       1. Defendant Embrace

       Defendant Embrace argues it is entitled to summary judgment because it was not the

servicer of Plaintiffs’ loan at the time the premium was due and went unpaid, and therefore had no

obligation to pay the premium under Section 2605(g) of RESPA or corresponding sections of

Regulation X. (Doc. No. 81 at 10-11). Specifically, Embrace contends that it was not a servicer

because it did not receive “scheduled periodic payments” at the time the State Farm premium was




                                                7
due and went unpaid in January of 2017. (Doc. No. 81 at 11 (citing 12 C.F.R. § 1024.2’s definition

of “Servicing”)).

       In Response, Plaintiffs do not dispute that Embrace was not the servicer of their loan. Nor

do Plaintiffs argue that Embrace had an obligation to pay their hazard premium under RESPA.

Instead, Plaintiffs assert that Embrace is liable for the failure to pay the hazard insurance premium.

(Doc. No. 88 at 16-17). Plaintiffs cite no authority for this position and fail to develop any legal

argument or analysis in support. While Plaintiffs note that Embrace owned the servicing rights of

Plaintiffs’ loan and that the sub-servicers acted as Embrace’s agents when servicing the loan, they

offer no explanation or analysis as to how or why those facts render Embrace liable under Section

2605(g) of RESPA or Section 1024.34 of Regulation X. (Doc. No. 88 at 16-17).

       Similarly, Plaintiffs contend that “there are material issues of fact relating to the extent to

which Embrace’s conduct contributed to the failure to pay the insurance premium” but fail to

elaborate on how such factual issues are material to the outcome of their claim against Embrace

under Section 2605(g) of RESPA and Section 1024.34 of Regulation X for failing to pay an

insurance premium that the parties agree Embrace had no obligation to pay. Rodgers v.

Monumental Life Ins. Co., 289 F.3d 442, 448 (6th Cir. 2002) (“Facts are ‘material’ only if

establishment thereof might affect the outcome of the lawsuit under governing substantive law.”)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986)).

       The Court finds that under the plain language of Section 2605(g) of RESPA and Sections

1024.34 and 1024.17(k) of Regulation X, only the loan servicer had an obligation to pay Plaintiffs’

State Farm premium. As noted above, the parties agree that Embrace was not the servicer of




                                                  8
Plaintiffs’ loan at the time the State Farm premium was due and went unpaid. Accordingly, the

Court GRANTS summary judgment to Defendant Embrace.

       2. Defendant LoanCare

       LoanCare also asserts that it is entitled to summary judgment because it was not servicing

Plaintiffs’ loan at the time the premium went unpaid, and therefore it did not have an obligation

under RESPA or Regulation X to pay Plaintiffs’ State Farm premium. (Doc. No. 77 at 4-5). In

Response, Plaintiffs do not dispute that LoanCare was not the servicer of their loan at the time the

State Farm premium went unpaid. Nor do Plaintiffs argue that LoanCare had an obligation to pay

their State Farm premium under RESPA. Instead, Plaintiffs assert that “[p]ursuant to 12 C.F.R. §

1024.2, LoanCare’s failure to comply with the operative servicing contract subjects it to liability

under RESPA for the failure to pay Plaintiffs’ hazard insurance premium.” (Doc. No. 91 at 16).

       While Plaintiffs argue that the servicing instructions required LoanCare to forward all

necessary insurance information to RoundPoint and also notify State Farm about the transfer and

request the mortgagee name change, they fail to develop any argument or analysis as to how or

why those facts render LoanCare liable under the general definition section of Regulation X, 12

C.F.R. § 1024.2, Section 2605(g) of RESPA, or Section 1024.34 of Regulation X. “It is not enough

for a party to mention a possible argument in the most skeletal way and leave the court to put flesh

on its bones.” Brenay v. Schartow, 709 F. App'x 331, 336 (6th Cir. 2017) (internal citations and

quotation marks are omitted). Significantly, Plaintiffs’ Response also fails to address how or why

LoanCare can be held liable under RESPA 2605(g) for failing to pay an insurance premium the

parties agree it had no obligation to pay.

       The Court finds that under the plain language of Section 2605(g) of RESPA and Sections

1024.34 and 1024.17(k) of Regulation X, only the loan servicer had an obligation to pay Plaintiffs’



                                                 9
State Farm premium. As noted above, the parties agree that LoanCare was not the servicer of

Plaintiffs’ loan at the time the State Farm premium was due and went unpaid. Accordingly, the

Court GRANTS summary judgment to Defendant LoanCare.

       3. Defendant RoundPoint

       It is undisputed that RoundPoint was the servicer of Plaintiffs’ loan at the time Plaintiffs’

hazard insurance premium with State Farm was due and went unpaid. (Doc. No. 89 ¶ 9; Doc. No.

97 ¶ 53; Doc. No. 100 ¶ 53). Nevertheless, RoundPoint argues that it is entitled to summary

judgment because it “took reasonable steps to try to fulfill its obligations under 2605(g) of

RESPA.” (Doc. No. 81 at 15).

       However, RoundPoint’s argument fails to consider the obligations imposed on loan

servicers under Regulation X with respect to managing escrow accounts and the timely payment

of hazard insurance. As noted above, Regulation X requires the loan servicer to pay disbursements

before the deadline to avoid a penalty and to advance funds to make distributions in a timely

manner, as long as the borrowers are not more than 30 days behind on their payments. 12 C.F.R.

§§ 1024.17(k)(1)-(2), 1324.34. Moreover, “[a] servicer is considered unable to disburse funds from

a borrower's escrow account to ensure that the borrower's hazard insurance premiums are paid in

a timely manner only if the servicer has a reasonable basis to believe either that the borrower's

hazard insurance has been canceled (or was not renewed) for reasons other than nonpayment of

premium charges or that the borrower's property is vacant.” 12 C.F.R. § 1024.17(k)(5)(ii)(A)

(emphasis added).

       The two cases relied upon by RoundPoint in support of its position, Webb v. Chase

Manhattan Mortg. Corp., No. 2:05-CV-0548, 2008 WL 2230696 (S.D. Ohio May 28, 2008) and

Hyderi v. Wash. Mut. Bank, F.A., 235 F.R.D. 390 (N.D. Ill., 2006), are not persuasive as both



                                                10
predate the 2013 rules promulgated in Regulation X regarding hazard insurance which are material

to the issues in this case. 2

        The Court finds that RoundPoint’s argument for summary judgment fails as a matter of

law under the plain language of Section 2605(g) of RESPA and Sections 1024.34 and 1024.17(k)

of Regulation X. Further, the Court finds that numerous disputed facts make summary judgment

in RoundPoint’s favor inappropriate. Accordingly, the Court DENIES Defendant RoundPoint’s

Motion for Summary Judgment.

        It is so ORDERED.

                                                           __________________________________
                                                           WILLIAM L. CAMPBELL, JR.
                                                           UNITED STATES DISTRICT JUDGE




2
  The Court also notes that the statements Webb relied upon from Hyderi are dicta as they were unnecessary
to the Hyderi’s court’s ultimate decision. See Richmond Health Facilities v. Nichols, 811 F.3d 192, 201 n.8
(6th Cir. 2016). The Hyderi court denied class certification of RESPA claims because “the proposed class
issues have not been shown to predominate over those individualized issues that likely will need to be
resolved.” Hyderi, 235 F.R.D. at 403. Contrary to the Webb court’s assertions, the Hyderi court did not hold
that “RESPA does not necessarily impose strict edicts that operate without regard to the underlying facts,
but rather indicates through its textual commands that fact-sensitive analysis is required.” Nor did the court
set forth a “reasonableness” standard for RESPA liability under Section 2605. Indeed, the Hyderi court
expressly did not issue “any definitive ruling” on the meaning, scope, or statutory interpretation of RESPA
Section 2605(g). Hyderi, 235 F.R.D. at 401, n. 9 (“Nonetheless, as stated earlier, the Court does not here
rule on the scope of RESPA Section 2605(g) – much less its application in any and all instances.”).

                                                     11
